Exhibit 10.12-2 LEASE This LEASE (this “Lease” ), is made and entered into effective as of the 1st day of August, 2013 (the “Effective Date”), by and between KENNESAW WALL I, LLC , a Delaware limited liability company ( “Landlord” ), and IMMUCOR, INC., a Georgia corporation ( “Tenant” ). I. GENERAL. 1.1 Consideration . Landlord enters into this Lease in consideration of the payment by Tenant of the rents herein reserved and the keeping, observance and performance by Tenant of the covenants and agreements herein contained. 1.2 Exhibits and Addenda to Lease . The Exhibits and Addenda listed below shall be attached to this Lease and be deemed incorporated in this Lease by this reference. In the event of any inconsistency between such Exhibits and Addenda and the terms and provisions of this Lease, the terms and provisions of the Exhibits and Addenda shall control. The Exhibits and Addenda to this Lease are: Exhibit A – Depiction of the Premises Exhibit B – Description of the Land Exhibit C – Schedule of Rent Exhibit D – Rules and Regulations Exhibit E – Special Stipulations Exhibit F – Tenant’s Ledger Exhibit G – Tenant Improvement Work Letter II. DEMISE OF PREMISES. Demise . Subject to the provisions, covenants and agreements herein contained, Landlord hereby leases and demises to Tenant, and Tenant hereby leases from Landlord, the Premises as hereinafter defined, together with a non-exclusive right to use the Parking Area, as hereinafter defined, for the Term (as hereinafter defined) of this Lease, subject to existing covenants, restrictions, easements and encumbrances affecting the same. Premises and Building Address . The "Premises" shall mean the space to be occupied by Tenant within Landlord’s Building, which is located on the Land, as the terms “Building” and “Land” are hereinafter defined. The address of the Building is 3130 Gateway Drive, Norcross, Georgia (“3130 Building”), 3150 Gateway Drive, Norcross, Georgia (“3150 Building”), and 7000 Peachtree Industrial Boulevard, Norcross, Georgia (“7000 Building”).The Premises is more particularly described and shown on Exhibit A attached hereto. Square Footage of Premises . The Premises contains approximately 67,997 rentable square feet ( “rsf” ) in the aggregate within the Building as follows: 3130 Building37,931 rsf 3150 Building15,759 rsf 7000 Building 14,307 rsf Building and Square Footage . "Building" shall mean collectively the 3130 Building, the 3150 Building, and the 7000 Building constructed on the Land, as depicted on Exhibit “A” , in the development commonly known and referred to as Colony Center. The Building contains approximately 67,997 rentable square feet in the aggregate. Improvements . "Improvements" shall mean the Building, the Parking Area (as hereinafter defined), and all other improvements on the Land, including landscaping thereon. Land . “Land” shall mean that certain tract or parcel of land in the City of Norcross, County of Gwinnett, and State of Georgia, more specifically described on Exhibit “B” attached hereto. Property . "Property" shall mean the Land, the Building and the Improvements and any fixtures and personal property used in operation and maintenance of the Land, Building and Improvements, other than fixtures and personal property of Tenant and other users of space in the Building. Common Facilities . "Common Facilities" shall mean all of the Property except the Premises and other space in the Building leased or held for lease to other tenants. Common Facilities shall include the Parking Area and any walks or driveways designated for common use by Tenant and other users of space in the Building. Common Facilities associated with the Property shall not be reduced without Tenant’s written consent, not to be unreasonably withheld, if such reduction would materially impair Tenant’s use of the Premises. Parking Area . "Parking Area" shall mean that portion that of the Property which is for the parking of motor vehicles. The Parking Area is to be shared by Tenant in common with other users of space in the Building. Park . The Property is located in and is part of the development commonly known as Colony Center containing approximately 218,766 rentable square feet. Use of Common Facilities . Tenant is hereby granted the non-exclusive right to use, in common with other users of space in the Building, so much of the Common Facilities as are needed for the use of the Premises. Covenant of Quiet Enjoyment . If Tenant promptly and punctually complies with each of its obligations hereunder, it shall peacefully have and enjoy the possession of the Premises during the Term hereof, provided that no action of Landlord or other tenants working in other space in the Building, or in repairing or restoring the Premises, shall be deemed a breach of this covenant, or give to Tenant any right to modify this Lease either as to term, rent payable, or other obligations to be performed. 2.13 Condition of Premises . Except as may be set forth on Exhibit G attached hereto and made a part hereof, Tenant agrees to accept the Premises in its “AS-IS” condition without any agreements, representations, understandings or obligations on the part of Landlord to perform any alterations, repairs or improvements thereto, and Tenant waives any warranty of condition or habitability, suitability for occupancy, use of habitation, fitness for a particular purpose, or of merchantability, express or implied, relating to the Premises. III. TERM OF LEASE . Lease Term . Subject to the terms and conditions of this Section 3, Tenant shall have and hold the Premises for a term ( "Term" ) commencing on the Effective Date ( "Commencement Date" ), and continuing regularly and monthly thereafter until the Expiration Date. The Lease shall expire (unless sooner terminated or extended as herein provided) at midnight on December 31, 2024 ( "Expiration Date" ). Delivery of Possession . Landlord will deliver possession of the Premises to Tenant on the Commencement Date. If Landlord, for any reason whatsoever, cannot deliver possession of the Premises to Tenant on the Commencement Date, then this Lease shall not be void or voidable, no obligation of Tenant shall be affected thereby, and neither Landlord nor Landlord's agents shall be liable to Tenant for any loss or damage resulting from the delay in delivery of possession; provided, however, that in such event, the Commencement Date and Expiration Date of this Lease, and all other dates that may be affected by their change, shall be revised to conform to the date of Landlord's delivery of possession to Tenant. The above, however, is subject to the provision that delays in the delivery of possession of the Premises for causes beyond Landlord's control, including, without limitation, those encompassed in the meaning of the term "force majeure", or delays caused by Tenant (the "Delays" ) shall be excluded in calculating such period. Unless expressly otherwise provided herein, Rent (as hereinafter defined) shall commence on the earlier of: (i) the Commencement Date; or (ii) occupancy of the Premises by Tenant. Unless the context otherwise so requires, the term "Rent" as used herein includes both Base Rent and Additional Rent as set forth in Section 4. Adjustment of Expiration Date . If the Expiration Date, as determined herein, does not occur on the last day of a calendar month, then Landlord, at its option, may extend the Term by the number of days necessary to cause the Expiration Date to occur on the last day of the last calendar month of the Term. Tenant shall pay Base Rent and Additional Rent for such additional days at the same rate payable for the portion of the last calendar month immediately preceding such extension. The Commencement Date, Term (including any extension by Landlord pursuant to this Section 3) and Expiration Date may be set forth in a commencement letter prepared by Landlord and executed by Tenant. IV.
